Citation Nr: 0817915	
Decision Date: 05/30/08    Archive Date: 06/09/08

DOCKET NO.  04-20 140	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Winston-Salem, North Carolina


THE ISSUES

1.	Entitlement to an effective date earlier than November 
27, 2002, for compensation based on loss of use of both 
hands and entitlement to special monthly compensation 
(SMC) based on loss of use of both hands.

2.	Entitlement to an effective date earlier than November 
27, 2002 for basic eligibility to Dependents Educational 
Assistance (DEA).

(The issue of entitlement to a waiver of recovery of 
overpayment of VA compensation benefits in the calculated 
amount of $10, 444.00 will be addressed in a separate 
decision.)

(The issue of eligibility for payment of attorney fees in 
excess of $44,249.51, from past-due benefits resulting from 
an August 27, 2003 decision, will be addressed in a 
separately docketed decision.)



REPRESENTATION

Appellant represented by:	Hugh D. Cox, Attorney


ATTORNEY FOR THE BOARD

D. J. Drucker, Counsel


INTRODUCTION

The veteran had active military service from May 1993 to 
November 1968.

This case initially came to the Board of Veterans' Appeals 
(Board) on appeal from an August 2003 and subsequent 
decisions of the VA RO in Winston-Salem, North Carolina.  The 
August 2003 rating decision granted compensation based on 
loss of use of both hands, entitlement to special monthly 
compensation based on loss of use of both hands, and basic 
eligibility for DEA, all effective from Septemer 24, 1992.  
The veteran appealed the effective date assigned to his SMC 
and loss of use of both hands award.

In July 2005 decisions, the RO found that there was clear and 
unmistakable error (CUE) in its August 27, 2003 rating 
decision that assigned an effective date of September 24, 
1992 for compensation based on loss of use of both hands, 
entitlement to SMC based on loss of use of both hands, and 
basic eligibility for DEA.  The RO held that the proper 
effective date for these benefits was November 27, 2002.  The 
veteran argued that the assignment of this effective date for 
his DEA eligibility was clearly and unmistakably erroneous.  
However, given the Board's action herein, the Board has 
recharacterized the issues on appeal to represent the current 
status of the veteran's claims.  

In November 2006, the Board remanded the veteran's case to 
the RO to comply with his request to testify at a hearing 
before a Veterans Law Judge (hereinafter referred to as a 
"Board hearing").  The veteran was scheduled for a Board 
hearing at the RO in October 2007, but requested that the 
hearing be rescheduled.  He was rescheduled for another Board 
hearing in March 2008, but cancelled that hearing and did not 
request that it be rescheduled.  As such, the Board believes 
all due process requirements were met with regard to his 
hearing request.


FINDINGS OF FACT

1.	On September 24, 1992, the veteran submitted a claim for 
additional compensation based on SMC for disability of 
paired extremities based on loss of use of both hands 
that was denied by the RO in March 1994.  He perfected a 
timely substantive appeal that was ultimately denied by 
the Board in an April 2000 decision.

2.	The veteran appealed the Board's April 2000 decision to 
the United States Court of Appeals for Veterans Claims 
(hereinafter referred to as "the Court") that, in 
April 2001, vacated the Board's decision and remanded 
the matter for further development.

3.	In a June 2003 decision, the Board granted the veteran's 
claim for additional compensation based on SMC for 
disability of paired extremities based on loss of use of 
both hands. 

4.	In the August 2003 rating decision, the RO granted 
compensation for loss of use of both hands at 100 
percent, SMC for loss of use of both hands, and basic 
eligibility for DEA, all effective from September 24, 
1992.

5.	In July 2005, the RO determined that the August 2003 
rating decision was clearly and unmistakably erroneous, 
and that on November 27, 2002, and not earlier, it was 
factually ascertainable that the veteran had loss of use 
of both hands, entitlement to compensation for loss of 
use of both hands, SMC for loss of use of both hands, 
and met the basic eligibility for DEA, all from November 
27, 2002 and no earlier.  

6.	There are no medical records dated within one year prior 
to September 24, 1992, the date of receipt of the 
veteran's claim for compensation for the loss of use of 
both hands, from which it could be established that the 
criteria for the loss of use of both hands were met.

7.	As of September 24, 1992, the veteran was permanently 
and totally disabled due to loss of use of both hands. 


CONCLUSIONS OF LAW

1.	The criteria for the assignment of an effective date of 
September 24, 1992, but no earlier, for additional 
compensation based on special consideration for 
disability of paired extremities, loss of use of both 
hands, under the provisions of 38 U.S.C.A. § 1160(a)(4) 
(West 2002), are met.  38 U.S.C.A. §§ 5103-5103A, 5107, 
5110 (West 2002 & Supp. 2007); 38 C.F.R. §§ 3.102, 
3.159, 3.400 (2007).

2.	The criteria for the assignment of an effective date of 
September 24, 1992, but no earlier, for basic 
eligibility for DEA are met.  38 U.S.C.A. §§ 3500, 
3501(a)(1), 3512, 5110 (West 2002); 38 C.F.R. §§ 3.400, 
3.807, 21.3020, 21.3021 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran maintains that a more appropriate date for the 
award of compensation based on loss of use of both hands and 
SMC based on loss of use of both hands is July 30, 1990, the 
date of Dr. R.J.M.'s written statement to the effect that the 
veteran was unable to use either of his upper extremities and 
the disability was likely to indefinitely persist.  Thus, he 
argues that the RO's July 2005 assignment of the November 27, 
2002 date for compensation for loss of use of both hands, 
entitlement to SMC based on loss of use of both hands, and 
basic eligibility for DEA, is clearly and unmistakably 
erroneous.

II.	Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant of any information, and any medical or lay evidence, 
that is necessary to substantiate the claim.  38 U.S.C.A. § 
5103(a) (West 2002 & Supp. 2007); 38 C.F.R. § 3.159(b) 
(2007); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
Proper VCAA notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
and (3) that the claimant is expected to provide; and (4) 
must ask the claimant to provide any evidence in his 
possession that pertains to the claim, in accordance with 
38 C.F.R. § 3.159(b)(1).  VCAA notice should be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).

In Pelegrini, the Court held, in part, that a VCAA notice, as 
required by 38 U.S.C.A. § 5103(a), must be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim for VA benefits.  The 
Court acknowledged in Pelegrini that where the § 5103(a) 
notice was not mandated at the time of the initial AOJ 
decision, the AOJ did not err in not providing such notice.  
Rather, the appellant has the right to content complying 
notice and proper subsequent VA process.  Pelegrini, supra, 
at 120.

The VA General Counsel has issued a precedent opinion 
interpreting the Court's decision in Pelegrini.  In essence, 
and as pertinent herein, the General Counsel endorsed the 
notice requirements noted above, and held that, to comply 
with VCAA requirements, the Board must ensure that complying 
notice is provided unless the Board makes findings regarding 
the completeness of the record or as to other facts that 
would permit [a conclusion] that the notice error was 
harmless, including an enumeration of all evidence now 
missing from the record that must be a part of the record for 
the claimant to prevail on the claim.  See VAOPGCPREC 7-2004 
(July 16, 2004). 

Considering the decision of the Court in Pelegrini and the 
opinion of the General Counsel, the Board finds that the 
requirements of the VCAA have been satisfied in this matter, 
as discussed below.  

Also, during the pendency of this appeal, on March 3, 2006, 
the Court issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), aff'd 
sub nom. Hartman v. Nicholson, 483 F.3d 1311 (Fed Cir. 2007), 
that held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) applied to all five 
elements of a service connection claim.  Id.  In March and 
June 2006 letters, the RO provided the veteran with notice 
consistent with the Court's holding in Dingess.  As set forth 
herein, no additional notice or development is indicated in 
the appellant's claims. 

Here, the Board finds that any defect with respect to the 
timing of the VCAA notice requirement was harmless error.  
Although the notice was provided to the appellant after the 
initial adjudication, the appellant has not been prejudiced 
thereby.  The content of the notice provided to the appellant 
fully complied with the requirements of 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b) regarding VA's duty to notify.  Not 
only has the appellant been provided with every opportunity 
to submit evidence and argument in support of his claims and 
to respond to VA notices, but the actions taken by VA have 
essentially cured the error in the timing of notice.  
Further, the Board finds that the purpose behind the notice 
requirement has been satisfied because the appellant has been 
afforded a meaningful opportunity to participate effectively 
in the processing of his claim.  For these reasons, it is not 
prejudicial to the appellant for the Board to proceed to 
finally decide this appeal.  

In a letter issued in October 2005, the RO informed the 
appellant of its duty to assist him in substantiating him 
claim under the VCAA and the effect of this duty upon him 
claim for an earlier effective date for compensation based on 
loss of use of both hands and SMC based on loss of use of 
both hands.  In his March 2008 written statement, the 
veteran's attorney argues that a November 2001 Board remand 
was for the purpose of providing the veteran with VCAA notice 
that was not achieved.  However, the Board would point out 
that its November 2001 Board remand addressed a separately 
docketed matter that was the subject of the finally 
adjudicated Board decision in June 2003, described below, and 
did not address the matters currently on appeal.

We therefore conclude that appropriate notice has been given 
in this case.  The appellant responded to the RO's 
communications with additional evidence and argument, thus 
curing (or rendering harmless) any previous omissions. 

The Board concludes that the notifications received by the 
appellant adequately complied with the VCAA and subsequent 
interpretive authority, and that he has not been prejudiced 
in any way by the notice and assistance provided by the RO.  
See Bernard v. Brown, 4 Vet. App. 384, 393-94 (1993); 
VAOPGCPREC 16-92 (57 Fed. Reg. 49,747 (1992)).  Likewise, it 
appears that all obtainable evidence identified by the 
appellant relative to his claim has been obtained and 
associated with the claims files, and that he has not 
identified any other pertinent evidence, not already of 
record, which would need to be obtained for a fair 
disposition of this appeal.  Thus, for these reasons, any 
failure in the timing or language of VCAA notice by the RO 
constituted harmless error.

It is the Board's responsibility to evaluate the entire 
record on appeal.  See 38 U.S.C.A. § 7104(a) (West 2002).  
When there is an approximate balance in the evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

II. Factual Background

By way of a rather complex procedural background, the Board 
notes that the veteran's service medical records indicate 
that he sustained gunshot wounds (GSW) to the right arm and 
right thigh during hostile fire in Vietnam.  An August 1968 
medical board proceeding report notes that initial findings 
were that of muscle destruction with ulnar nerve completely 
severed 4 centimeters (cm) below the right elbow; there was 
also an open fracture of the right proximal radius.  The 
veteran underwent debridement of the right arm and right 
thigh wounds; he also underwent right wrist fusion.  He was 
placed on antibiotics and a long arm cast was applied.  
Following an evaluation of the right upper extremity, the 
medical board indicated that the veteran's medical conditions 
included GSW, right forearm, right arm; ulnar nerve lesion 
secondary to GSW, complete, major; radial nerve lesion, 
secondary to GSW, incomplete, major; and ankylosis, right 
wrist joint, favorable, major.  It was determined that the 
veteran was unfit and not qualified for further military 
service.

A March 1969 VA examination report indicates that the 
veteran's right forearm showed long operative scars extending 
from the elbow to the wrist over both the anterior and 
posterior aspects of the forearm; the forearm showed marked 
atrophy of all muscles of the forearm and hand.  The veteran 
had a transplant of the flexor muscle to the tendons of fore 
and middle fingers in the extensor area; the thumb showed 
loss of muscle tissue hypothenar "immanence," but it was 
able to be moved to a fair position in which it could 
approximate the ends of the forefinger.  The fore and middle 
fingers showed flexed contractures of the proximal 
interphalangeal joints but with relatively good movement 
being reestablished of the metacarpophalangeal joints; 
however, there was marked muscle atrophy and weakness in 
those fingers and movements, and the veteran was unable to 
use the fingers and thumb for any particularly useful 
purpose, being unable to button his clothes or hold a coffee 
cup or such.  

Further, the veteran was also unable to write with that hand 
as it was the major member and he was learning to write with 
the left hand.  The ring and little fingers showed marked 
contracture deformities with no movement; the wrist had been 
ankylosed firmly and no movement was present at the wrist.  
The forearm was able to be pronated to 80 degrees with 
supination and was executed to slightly less than 0 degrees, 
being approximated 10 degrees on the pronation side.  The 
examiner indicated that it was because of this that the 
veteran was unable to use the right hand to lift objects or 
pull because he was unable to supinate the forearm.  All 
other bones and joints were normal.  The diagnoses were GSW, 
right forearm with nerve damage of all extensors and most 
flexures of the arms and hand, with fusion of the wrist, with 
total loss of use of the forearm and hand (major); and GSW 
scar of the right thigh, asymptomatic.

An April 1969 rating action granted service connection for 
residuals of a gunshot wound of the right forearm with nerve 
damage of all extensors and most flexures of arm and hand, 
with fusion of wrist, disfiguring scars, multiple, right 
forearm, neuritis, residual, fracture, right radius (major), 
evaluated as 70 percent disabling, effective from November 
13, 1968.  The record reflects that the veteran was also 
granted special monthly compensation on account of loss of 
use of one (right) hand (SMC at the K level), also effective 
from November 13, 1968.

On September 24, 1992, the RO received a letter from the 
veteran indicating that, in 1989, after 17 years of service 
with the United States Postal Service, he suffered a stroke 
that affected his left hand.  He stated that he was forced to 
retire because he was unable to perform his duties as a mail 
sorter due to weakness in his left hand and wrist.  The 
veteran indicated that he experienced occasional nerve 
twitching that would cause his hand to open up and the mail 
would scatter all over the floor. The veteran contended that 
he should be awarded additional compensation for the 
disability involving his left hand under the regulations 
governing paired organs.

In January 1994, the RO received private treatment reports, 
dated from August 1979 to July 1990, that show that the 
veteran received clinical evaluation and treatment for 
several disabilities, including a disorder involving his left 
upper extremity.  The records indicate that the veteran began 
experiencing numbness in the left hand around June 1983, 
particularly in the 3rd and 5th digits of the left hand.  
During a clinical visit in September 1983, it was noted that 
the veteran had no further episode of numbness on the left 
side; however, he still had rather profound numbness of the 
middle fingers on his left hand.  Electromyography (EMG) and 
nerve conduction studies of the left hand were performed and 
the impression was normal except for reinnervation changes in 
the motor unit potentials of the extensor carpiradialis. 

In a medical statement dated January 25, 1989, Dr. R.J.M. 
indicated that the veteran was working sorting mail when his 
left hand suddenly dropped; he noted that the veteran felt 
paresthesias in his left face, arm and leg and he still felt 
as though there was loss of sensation in the left arm and he 
had noticed some weakness on the left side.  On examination, 
it was noted that the veteran had definite weakness of 
extension and external rotation of the left arm, but flexion 
at the elbow was normal. Dr. R.J.M. stated that it looked as 
though the veteran had a mild stroke.

In a February 1989 written statement, Dr. R.J.M. indicated 
that the veteran had weakness of his left upper extremity as 
a result of a stroke; he stated that the veteran had not 
recovered from this, and was unable to use the left arm to 
sort mail.  During a clinical visit on July 16, 1990, Dr. M. 
noted that the veteran continued to have dystonic posturing 
of the left upper extremity; he stated that the left upper 
extremity remained at an attitude of flexion. 

In a subsequent written medical statement, dated July 30, 
1990 and also received in January 1994, Dr. R.J.M. explained 
that the veteran was unable to use either arm for dexterous 
movement, and that he had dystonia of the left arm and old 
brachial palsy on the right.  Dr. R.J.M. concluded that the 
veteran was unable to use either upper extremity, and the 
disability was likely to persist indefinitely.

During his July 1997 Board hearing, the veteran indicated 
that he suffered a brachial plexus injury to the left upper 
extremity when he was involved in a motor vehicle accident; 
he stated that he suffered a subsequent stroke involving the 
left side which ultimately resulted in the loss of use of his 
left arm.  The veteran testified that the only way he was 
able to extend his fingers was for his wrist to fall; he 
noted that he had to place his hand in a 90-degree angle when 
using it.  He related that the arm was able to swing freely 
when he walked around; and, he was able to do everything, 
except for buttoning his shirt or anything that required 
overhead extension.  The veteran indicated that he had lost 
feeling in the left hand. He explained that he was a postal 
employee for 17 years; however, after he suffered the stroke 
in 1989, he was forced to leave postal service.  The veteran 
noted that he did not require any adaptive equipment, and he 
was able to drive.

A November 1997 VA examination report indicates that the 
veteran described his wounds in service in June 1966 that 
resulted in a loss of approximately 8 cm of the ulnar nerve 
on the right; he also had a right wrist fusion with decreased 
sensation in the fourth and fifth volar surfaces.  It was 
noted that the veteran's history was complicated by a car 
accident in 1969 and 1970; he was unconscious for three days. 
The veteran indicated that he woke up with poor abduction of 
the left arm and poor use of the left wrist.  He also 
indicated that he suffered a questionable stroke in February 
1989; he was hospitalized for a few days, and had had no 
subsequent attacks. 

On examination, the veteran's strength was impaired in both 
upper extremities.  The deltoids were limited to about 30 
percent of normal on the right and excursion on the left was 
about 20 percent.  The biceps were strong, bilaterally; the 
triceps were good.  The left-hand extensors were impaired 50 
to 60 percent and the interossei on the left were 50 percent 
weak.  The grip on the left was good but extending the 
fingers was off about 50 percent of normal range.  The right 
interossei were limp. The right first and third finger 
flexors were moderately strong; the quadriceps, anterior 
tibials and hamstrings were good (he was able to untie his 
shoelaces and pull off his socks with his right hand).

The veteran's reflexes at the biceps and brachioradialis were 
good but both triceps reflexes were absent.  Both ankle jerks 
were absent.  Knee reflexes were normal. Babinski's signs 
were absent.  Alternate motion was slow in the upper 
extremities. Superficial sensation was poor on the dorsum of 
the right hand but was normal in the lower extremity.  Trace 
figures were interpreted poor, bilaterally, in the upper 
extremities with normal in the lower.  The diagnoses were 
nerve tendon and muscle disruption in the right forearm and 
hand from trauma of 31 years ago, with complex loss of 
extensor movements; history of neck, lumbar disc protrusions, 
28 years ago following an automobile trauma with severe-50 
percent loss of left wrist extension; and history of stroke 
in 1989 which may have aggravated sensation in the left hand.

In a January 1998 addendum to the November 1997 VA 
examination report, the examiner stated that the neurology 
examination actually included a review of the veteran's older 
records.  The VA examiner stated that, considering the 
veteran's multiple problems with trauma, lumbar disk 
protrusions, stroke, diabetes, and alcoholism, it would never 
be possible to say exactly which symptoms came from which 
disease.  In a subsequent statement in August 1998, the VA 
examiner reported that, in the diagnostic conclusions in 
November 1997, the veteran obviously had troubles on both the 
right and left side but, it was his opinion, that the 
veteran's left wrist extension was impaired about 50 percent; 
he stated that the veteran's left arm impairment included the 
acts of grasping and manipulation.  The VA examiner noted 
that the veteran had had weakness for the past eight to nine 
years.  The examiner stated that he was certain that the 
veteran was better off in his present condition than he would 
be with an artificial hand on the left side.

In November 2002, the veteran underwent a VA neurological 
examination to determine whether he had loss of use of his 
left hand.  There was no extension of the left wrist and 50 
percent strength in the fingers and grip on that side.  He 
could abduct the left elbow only 30 percent of normal.  He 
had no ability to push with the left upper extremity.  The 
examiner noted that the left wrist's major deficit was 
absence of extension and only 50 percent extension of the 
left fingers.  The examiner noted that all the left upper 
extremity reflexes were feeble or absent, and a prosthesis 
would not help.

In its June 2003 decision, the Board noted the above medical 
treatment records, reports of the November 1997 and November 
2002 VA examinations, and that the veteran had significant 
impairment of his left hand.  However, the Board was 
uncertain as to whether or not the veteran has loss of use of 
the left hand.  The Board found that the evidence as a whole 
was in equipoise as to whether or not the veteran had loss of 
use of the left hand that met the criteria of 38 C.F.R. § 
4.63 (2007), and granted his claim based on loss of use of 
the left hand with application of the benefit-of-the-doubt 
doctrine.  

In an August 2003 rating decision, that effectuated the 
Board's determination, the RO granted compensation for loss 
of use of both hands under 38 U.S.C.A. § 1160 with an 
evaluation of 100 percent, entitlement to SMC based on loss 
of use of both hands, and basic eligibility for DEA, all 
effective from September 24, 1992.  The RO said this was the 
date the veteran initiated his claim for compensation for 
loss of use of a paired extremity and the date he was found 
to be permanently and totally disabled.

Then, in July 2005, the RO held that the August 2003 rating 
involved clear and unmistakable error (CUE) as to the 
effective date assigned for the veteran's compensation for 
loss of use of both hands and entitlement to SMC based on 
loss of use of both hands, and basic eligibility to DEA.  The 
RO concluded that the more appropriate effective date for the 
award of the increased compensation was November 27, 2002, 
based on the date of the VA examination and that the medical 
evidence prior to that date was "clear" (see July 15, 2005 
statement of case at page 15) that the veteran had better use 
of his left hand than that served by a prosthesis.

III. Legal Analysis

A.	Earlier Effective Date

The assignment of effective dates for increased evaluations 
is governed by 38 U.S.C.A. § 5110 and 38 C.F.R. § 3.400.  The 
statute provides, in pertinent part, that the effective date 
of an evaluation and award of compensation based upon an 
original claim, a claim reopened after final disallowance, or 
a claim for increase will be the date of receipt of the claim 
or the date entitlement arose, whichever is later.  38 
U.S.C.A. § 5110(a); 38 C.F.R. § 3.400(o)(1).

An exception to that general rule applies under circumstances 
where evidence demonstrates that a factually ascertainable 
increase in disability occurred within the one-year period 
preceding the date of receipt of a claim for increased 
compensation. In that circumstance, the law provides that the 
effective date of the award "shall be the earliest date as of 
which it is ascertainable that an increase in disability had 
occurred, if application is received within one year from 
such date."  38 U.S.C.A. § 5110(b)(2); 38 C.F.R. § 
3.400(o)(2).  See Harper v. Brown, 10 Vet. App. 125, 126 
(1997); see also VAOPGCPREC 12-98, at 3 (1998).  The term 
"increase" as used in 38 U.S.C.A. § 5110 and 38 C.F.R. § 
3.400 means an increase to a higher disability level.  See 
Hazan v. Gober, 10 Vet. App. 511 (1997).

However, notwithstanding the effective date assigned for 
either an original grant of benefits or an increased rating, 
under the law, the commencement of payment of VA monetary 
benefits is delayed until the first day of the calendar month 
following the month in which the effective date of the award 
is assigned.  See 38 U.S.C.A. § 5111(a) (West 2002); 38 
C.F.R. § 3.31 (2007).

In determining when it first became factually ascertainable 
that an increase in disability had occurred, the Board will 
consider the evidence in relation to the criteria for 
evaluating the veteran's claimed loss of use of both hands.  
Under 38 C.F.R. § 3.383 (2007), regarding loss of paired 
extremities, compensation is provided for the combination of 
service-connected and nonservice-connected disabilities as if 
both disabilities were service-connected, provided the 
nonservice-connected disability is not the result of the 
veteran's own willful misconduct.  This provision 
specifically provides compensation where there is loss or 
loss of use of one hand as a result of service- connected 
disability and loss or loss of use of the other hand as a 
result of nonservice-connected disability.  38 U.S.C.A. § 
1160(a)(4) (West 2002); 38 C.F.R. § 3.383(a)(4).

Loss of use of a hand, for the purpose of special monthly 
compensation, will be held to exist when no effective 
function remains other than that which would be equally well 
served by an amputation stump at the site of election below 
elbow with use of a suitable prosthetic appliance.  The 
determination will be made on the basis of the actual 
remaining function of the hand, whether the acts of grasping, 
manipulation, etc., in the case of the hand, could be 
accomplished equally well by and amputation stump with 
prosthesis.  38 C.F.R. § 4.63.

The Court has made it plain that the date of the filing of a 
claim is controlling in determinations as to effective dates.  
See Lalonde v. West, 12 Vet. App. 377, 380 (1999) (citing 
Hazan v. Gober, supra; Washington v. Gober, 10 Vet. App. 391 
(1997); and Wright v. Gober, 10 Vet. App. 343 (1997).  In 
Lalonde, the Court stated that the effective date of an award 
of service connection is not based upon the date of the 
earliest medical evidence demonstrating entitlement, but on 
the date that the application upon which service connection 
was eventually awarded was filed with VA.  Id.  In Hazan, the 
Court held that a prior Board decision as to the degree of 
disability does not bar consideration of earlier evidence as 
to the effective date of a post-Board decision increase, even 
though any effective date awarded cannot be earlier than the 
decision of the Board.

Applying the law and regulations to the case at hand, the 
Board notes that the veteran, in his oral and written 
statements, contends that an earlier effective date is 
warranted for entitlement to total compensation for loss of 
use of both hands and SMC and that, in the context of this 
decision, his increased evaluation should be granted from 
July 30, 1990, the date of Dr. R.J.M.'s statement, and prior 
to November 27, 2002 (and September 24, 1992).

It is the "unequivocal command" of 38 U.S.C.A. § 5110(a) that 
the effective date of benefits cannot be earlier than the 
filing of an application therefore, Rodriguez v. West, 189 
F.3d 1351, 1354 (Fed. Cir. 1999), cert. denied, 529 U.S. 1004 
(2000), and the RO, in its August 2003 decision, essentially 
granted the earliest effective date for a grant of total 
compensation for loss of use of both hands and SMC based on 
loss of use of both hands that the law allows, i.e., 
September 24, 1992, the date of receipt of the claim for 
compensation based on a claim for loss of use of both hands.  
Although, the RO subsequently determined that November 27, 
2002 was the earliest date it was factually ascertainable 
that the veteran had loss of use of both hands. 

The date of VA medical reports may be used to establish the 
effective date of entitlement to an increased rating in a 
case where service connection is already established.  See 38 
C.F.R. § 3.157(b)(1) (2007).  Although any communication or 
action indicating an intent to apply for one or more benefits 
administered by VA "may be considered an informal claim," 38 
C.F.R. § 3.155(a), even an informal claim for VA benefits 
"must identify the benefit sought."  Brannon v. West, 12 Vet. 
App. 32, 35 (1998) (Court's emphasis).  Here, in its August 
2003 decision, the RO determined that September 24, 1992, was 
the date of receipt of the veteran's claim and assigned the 
100 percent rating from that date with SMC at the M-1 level 
effective from that time.  However, in July 2005, the RO 
concluded that November 27, 2002, was the earliest the date 
upon which the June 2003 Board decision relied to determine 
that it was factually ascertainable that the increase in 
disability arose.

Here, the Board concludes that a review of the probative 
medical evidence of record, and a careful reading of the June 
2003 Board decision reveals that the Board considered all the 
evidence of record, including the November 1997 and November 
2002 VA examinations, in reaching its determination.  The 
Board's longitudinal review of the medical evidence of record 
did not assign a date upon which it was factually 
ascertainable that the veteran had loss the use of both 
hands, and nowhere in its decision did the Board conclude 
that the evidence prior to the November 2002 VA examination 
was "clear" that the veteran had better use of his hand 
than would be served by a prosthesis.  Quite to the contrary, 
the Board said that it was uncertain as to whether or not the 
veteran had loss of use of the left hand, that a prosthesis 
on the left upper extremity would not help him, and that the 
evidence was in equipoise as to whether the veteran had loss 
of use of the left hand that met the criteria of 38 C.F.R. 
§ 4.63 (2007).  Thus, it cannot be said with any certainty 
that an increase was factually ascertainable no earlier than 
November 27, 2002.  

Accordingly, giving the veteran the benefit of the date, the 
Board is of the opinion that an effective date of September 
24, 1992, but no earlier, is most appropriate for the award 
of additional compensation based on special consideration for 
disabiity of paired extremities, loss of use of both hands.

Here, the record reflects that in November 1968, the veteran 
claimed service connection for residuals of a GSW of the 
right arm and his claim was granted, with a 70 percent 
disability rating, in the April 1969 rating decision that 
also awarded SMC based on loss of use of one hand.  On 
September 24, 1992, the RO received the veteran's new and 
most current claim for loss of use of both hands and, after 
additional procedural and evidentiary development, in August 
2003, the RO awarded total compensation for loss of use of 
both hands and SMC based on the loss of use of both hands, 
effective from September 24, 1992, that was later effectuated 
from November 27, 2002.  

In his written statements, the veteran and his attorney have 
contended that an earlier effective date of July 30, 1990 
should be considered for the SMC compensation based on loss 
of use of both hands and entitlement to compensation for loss 
of use of both hands because that is the date of Dr. R.J.M's 
written statement in which the physician said that the 
veteran was unable to use either arm for dexterous movement, 
had dystonia of the left arm and old brachial palsy on the 
right, and that the veteran was unable to use either upper 
extremity that was likely to persist indefinitely and that, 
thus, an earlier effective date is warranted for the award of 
the additional compensation based on the loss of both hands 
and the SMC at the higher level.  However, the Board notes 
that Dr. R.J.M.'s July 30, 1990 statement was not even 
received by the RO until January 1994, nearly two years after 
the veteran filed his current claim for increased benefits.  

As noted above, however, the earliest date than an increase 
in disability compensation may be assigned is when it is 
factually ascertainable that an increase in the disability 
has occurred, if a claim is received within one year from 
that date; otherwise the increase must be from the date of 
receipt of claim.  An increase in disability, in this case a 
showing of loss of use of both hands must have been factually 
ascertainable within one year immediately prior to the 
application date. 

The foregoing record plainly shows that service connection 
for residuals of a GSW to the right arm was granted by the RO 
in April 1969 and that, at that time a 70 percent disability 
evaluation was awarded along with SMC on account of loss of 
use of one hand.  The veteran did not perfect an appeal as to 
the disability evaluation then assigned.  The veteran next 
sought an increased rating based on loss of use of both hands 
on September 24, 1992 and, in August 2003, the RO awarded 
compensation based on loss of use of both hands and 
entitlement to SMC based on loss of use of both hands, 
effective from September 24, 1992, and revised the effective 
date to November 27, 2002.  Under the law, the earliest 
possible date assignable for the award of the compensation 
based on loss of use of both hands and entitlement to SMC 
based on loss of use of both hands is September 24, 1992.  
Here, the competent medical evidence of record does not 
demonstrate that, prior to that date it was factually 
ascertainable that the veteran's increase in disability 
occurred.  There is simply no medical evidence of record 
prior to that date to warrant an effective date prior to 
September 24, 1992 for award of compensation based on loss of 
use of both hands and entitlement to special monthly 
compensation based on loss of use of both hands.

It was the veteran's September 24, 1992 written statement 
that set forth the process for the August 2003 rating 
decision that awarded the compensation based on loss of use 
of both hands and entitlement to SMC based on loss of use of 
both hand, and there is no medical record documenting that an 
increase in disability was factually ascertainable prior to 
that date and no earlier than September 24, 1991, pursuant to 
38 C.F.R. § 3.157.  Thus, the veteran's argument, to the 
effect that a more appropriate effective date is July 30, 
1990 as that is the date of Dr. R.J.M.'s written statement to 
the effect that the veteran was unable to use either upper 
extremity and the disability was likely to persist 
indefinitely fails for two reasons.  First, the statement was 
not received by the RO until January 1994, nearly two years 
after the veteran submitted his September 1992 claim for 
increased compensation; and second, July 30, 1990 is earlier 
than September 24, 1991, and thus does not provide a basis to 
grant an earlier effective date for the award of compensation 
based on loss of use of both hands and entitlement to SMC 
based on loss of use of both hands is granted.

In view of the foregoing, the Board concludes that there is 
no basis upon which to establish an effective date for 
compensation based on loss of use of both hands and 
entitlement to SMC based on loss of use of both hand, any 
earlier than September 24, 1992.  The benefit of the doubt 
has been resolved in the veteran's favor to this limited 
extent.

B.	DEA

Educational assistance is available to a child or surviving 
spouse of a veteran who, in the context of this issue on 
appeal, either died of a service-connected disability or died 
while having service-connected disability evaluated as total 
and permanent in nature.  38 U.S.C.A. §§ 3500, 3501(a)(1), 
3512 (West 2002); 38 C.F.R. §§ 3.807, 21.3020, 21.3021 
(2007).

In the case of a veteran who is alive, the conditions for 
basic eligibility for DEA benefits include: (1) the veteran's 
discharge from service under conditions other than 
dishonorable; and (2) the veteran's having a permanent total 
service- connected disability.  38 C.F.R. § 3.807(a).

Total disability will be considered to exist when there is 
present any impairment of mind or body which is sufficient to 
render it impossible for the average person to follow a 
substantially gainful occupation.  Total disability may or 
may not be permanent.  38 C.F.R. § 3.340(a).  Permanence of 
disability will be taken to exist when such impairment is 
reasonably certain to continue throughout the life of the 
disabled person.  38 C.F.R. § 3.340(b).

The term "total disability permanent in nature" for the 
purpose of DEA benefits means any disability rated total for 
the purposes of disability compensation which is based on an 
impairment reasonably certain to continue throughout the life 
of the disabled person.  38 U.S.C.A. § 3501(a)(7) (West 
2002).

In this case, and as set forth in detail above, the Board 
determined that the veteran was rendered totally disabled due 
to his service-connected disabilities on September 24, 1992.  
Thus, the veteran met the requirements for eligibility for 
DEA as of September 24, 1992, and no earlier.  See 
38 U.S.C.A. § 5110; 38 C.F.R. § 3.400.


ORDER

An effective date of September 24, 1992 for the award of 
compensation based on loss of use of both hands and 
entitlement to special monthly compensation based on loss of 
use of both hands is granted.

An effective date of September 24, 1992, for basic 
eligibility for DEA is granted.


____________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


